                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

    EDWARD DONALD BURLEY,

                Plaintiff                           Case No. 2:18-CV-12239
                                                    District Judge Avern Cohn
    v.                                              Magistrate Judge Anthony P. Patti

    MICHELLE WILLIAMS,
    RANDALL HAAS,
    GEORGE STEPHENSON,
    UNKNOWN JENKINS-GRANT,
    ARUS S. WILLIAMS, et al.

           Defendants.
___________________________________/

     ORDER GRANTING PLAINTIFF’S MOTION TO SUPPLEMENT THE
       RECORD (DE 33), GRANTING DEFENDANTS’ MOTION FOR A
        PROTECTIVE ORDER STAYING DISCOVERY (DE 28), and
     CONDITIONALLY GRANTING PLAINTIFF’S MOTION TO COMPEL
                         DISCOVERY (DE 34)

A.       Background

         Edward Donald Burley is currently incarcerated at the MDOC’s Oaks

Correctional Facility (ECF), where he is serving a sentence imposed on February

22, 2006 in Case No. 04013795-FC-A (Genesee County).1 On July 17, 2018,

while incarcerated at Parnall Correctional Facility (SMT), Burley filed the instant

lawsuit against Macomb Correctional Facility (MRF) Defendants: (a) Michelle


1
    See www.michigan.gov/corrections, “Offender Search,” last visited June 3, 2019.
Williams-Ward, an Assistant Resident Unit Supervisor (ARUS); (b) Warden

Randall Haas; (c) Deputy Warden George Stephenson; (d) Regina Jenkins-Grant, a

Resident Unit Manager (RUM); and, (e) seemingly, “S. Williams,” or Carylon

Williams. (DE 1 at 1-3, 7, 17; see also DE 16.)

      Plaintiff claims to have arrived at MRF on March 26, 2015. (DE 1 at 17, DE

27 at 24 ¶ 1.) Although the organization of his complaint makes it difficult to

discern his claims, the allegations against Defendants at least involve: (a)

Plaintiff’s attempts to send out legal mail on April 10, 2015 and June 12, 2015; (b)

his attempt to send Step III grievance appeals (MRF-15-06-01174-12d4 and MRF-

15-07-012040-12I) on September 25, 2015; and, (c) contact and/or communication

with prisoner Christopher Snow. (DE 1 at 6-7, 17; see also DE 25-34, 37.)

      On November 5, 2018, Judge Cohn referred this case to me for pretrial

matters. As set forth in the Court’s January 4, 2019 scheduling order: (1)

dispositive motions based upon Fed. R. Civ. P. 12, exhaustion and/or qualified

immunity were to be filed no later than Friday, March 8, 2019; (2) discovery is to

be completed no later than Monday, July 8, 2019; and, (3) dispositive motions

based upon Fed. R. Civ. P. 56 are to be filed on or before Thursday, August 8,

2019. (DE 18.)2



2
 Plaintiff’s objection to the scheduling order was overruled as moot, although
Plaintiff was provided with a copy of my on-line Practice Guidelines. (Jan. 22,
                                          2
B.      Prior Dispositive Motion Practice

        On May 31, 2019, I entered a report, which recommended that the Court the

Court deny Defendants’ January 23, 2019 motion for partial summary judgment

and deny Plaintiff’s February 12, 2019 motion for a bench trial on the exhaustion

dispute. (DE 38.) Thus, Defendants’ dispositive motion is now before Judge

Cohn.


C.      Pending Matters

        Currently pending before the Court are: (1) the MDOC Defendants’

February 22, 2019 motion for a protective order staying discovery (DE 28),

regarding which Plaintiff has filed “objections” (DE 30); (2) Plaintiff’s April 18,

2019 “supplement pleading to complaint” (DE 33); and, (3) Plaintiff’s April 23,

2019 motion to compel discovery (DE 34), regarding which the MDOC

Defendants have filed a response (DE 35) and Plaintiff has filed a reply (DE 37).

D.      Discussion

        1.    Supplementing the record with MDOC Operating Procedure
              05.03.118

        As noted above, it appears the alleged events underlying the complaint

occurred between April 10, 2015 and March 2016. (DE 1 at 6-7.) Among other




2019 Text-Only Order).

                                          3
things, Plaintiff mentions MDOC Policy Directives, including: (a) MDOC PD

03.02.130 (“Prisoner/Parolee Grievances”); (b) MDOC PD 05.03.116 (“Prisoners’

Access to the Courts”); and, (c) MDOC PD 05.03.118 (“Prisoner Mail”). (DE 1 at

9, 21-22; see also DE 1 at 23, 33, 36, 39.) Plaintiff also attaches a copy of MDOC

Director’s Office Memorandum 2013-7 (Prisoner-to-Prisoner Mail). (DE 1 at 38-

39.)

       Plaintiff’s April 18, 2019 filing is titled “supplement pleading to complaint,”

and cites Fed. R. Civ. P. 15(d). (DE 33 at 1-4.) This rule is properly invoked

when a party seeks to “set[] out any transaction, occurrence, or event that happened

after the date of the pleading to be supplemented[,]” Fed. R. Civ. P. 15(d);

however, it appears that Plaintiff simply seeks to supplement the record with

MDOC Operating Procedure 05.03.118 (“Expedited Prisoner Legal Mail and Court

Filing Fees Process”), effective Dec. 22, 2015. (DE 33 at 1-4, 6-9.)

       Upon consideration, Plaintiff’s request to supplement the record is

GRANTED, and the Court will allow MDOC OP 05.03.118 (DE 33 at 6-9) to

remain on the record. However, if Plaintiff intends to rely upon MDOC OP

05.03.118 at any point in the future, such as to show that any Defendant “failed to

adhere to the strict, clearly defined, procedures set forth in MDOC operating

procedures and policy[,]” (see, e.g., DE 33 at 4), it will be his obligation to bring it

to the Court’s attention in his briefing.

                                            4
      2.     Plaintiff’s First Interrogatories and Request for Production of
             Documents and Requests for Admission

      As noted above, the Court’s January 4, 2019 scheduling order sets the

discovery deadline for July 8, 2019. (DE 18.) On January 18, 2019, Plaintiff

served his First Interrogatories and Request for Production of Documents. (See DE

28-2 [Nos. 1-8].) Defendants claim to have received these on January 25, 2019.

(DE 28 at 2 ¶ 4.) On February 15, 2019, Plaintiff served Requests for Admission

on each of the five defendants. (See DE 28-3 [Nos. 1-10].) It seems that

Defendants received these on February 21, 2019. (DE 28 at 2 ¶ 4.)

             a.    Defendants’ motion for protective order

      On February 22, 2019 – a point at which Defendants had been in possession

of Plaintiff’s two aforementioned sets of discovery for less than 30 days – the

MDOC Defendants filed a motion for a protective order staying discovery “until

the Court renders a decision on Defendants’ pending Motion for Partial Summary

Judgment (R.23), as well as Plaintiff’s Motion for a Bench Trial on the Issue of

Exhaustion (R.26.)[.]” (DE 28 at 3.)

      Plaintiff opposes this motion and, among other things, contends that

Defendants should have filed a timely objection to the Court’s scheduling order,

urging the Court to “permit discovery as stipulated in this Court’s Scheduling

Order dated January 4, 2019.” (DE 30 at 1-2.) In his related brief, Plaintiff argues

that the Court “should not stay discovery as Defendants[] have not met their
                                         5
burden for good cause, failed to file timely objections, and have engaged in

dilatory conduct[,]” in support of which he provides the following, more specific

assertions:

      A.      MDOC Defendants[] have not demonstrated good cause under
              Rule 6(b), to substantiate their heavy burden or give this Court
              reason to exercise its discretion.

      B.      MDOC Defendants[] failed to comply with the Court’s
              Deadlines, filed a frivolous motion for protecti[ve] order
              outside the time limits established set forth in the Magistrate’s
              Scheduling Order, and engaged in dilatory conduct intended to
              prejudice Plaintiff.

      C.      MDOC Defendants[] failed to take into account that Plaintiff
              was prevented from exhausting his administrative remedies
              against Defendant Warden Haas and Deputy Warden
              [Stephenson], where grievance coordinator Taylor refused to
              accept his properly filed grievances against Ha[a]s and
              Stephenson. There exists a reasonable likelihood that Plaintiff
              will succeed on his exhaustion argument.

      D.      MDOC Defendants[] are clearly engaged in dilatory tactics,
              game[s]manship, and impeding Plaintiff’s First Amendment
              right of effective, meaningful, and adequate access to the Court.

(DE 30 at 7-14.)3

              b.    Plaintiff’s motion to compel discovery




3
 Plaintiff’s requests for Fed. R. Civ. P. 11 sanctions are ill-placed within
Plaintiff’s response and Plaintiff’s motion to compel. (See DE 30 at 14, DE 34 at
2.) Any Rule 11 motion for sanctions must be made “separately” and in
accordance with Fed. R. Civ. P. 11(c)(2).

                                           6
      On April 23, 2019, Plaintiff filed a motion to compel discovery. (DE 34.)

He claims that Defendants “have not responded to any discovery requests . . . .”

(DE 34 at 1.) In addition, although he claims that he “effectively opposed with

sufficient evidence” Defendants’ motion for partial summary judgment, Plaintiff

simultaneously argues that he “has been effectively prevented from discovering

evidence to oppose [the] Motion for Partial Summary Judgment.” (DE 34 at 2.)

      On May 15, 2019, outside of the 14 days ordinarily permitted to respond to a

non-dispositive motion, see E.D. Mich. LR 7.1(e)(2)(B), Defendants filed a

response. (DE 35.)4 Plaintiff filed a reply, wherein, inter alia, he point out that

Defendants’ response is untimely and argues both that “Defendants’ motion for a

protecti[v]e order is not a proper response to a discovery request[,]” and that

“Defendants’ argument concerning possible extension of discovery is misplaced in

that this Court is not required to extend discovery, and sounds of Defendants

dictating this Court’s inherent power to control its own docket.” (DE 37.)



4
  Without addressing the tardiness of their response, Defendants take Plaintiff to
task for his “procedurally defective” motion, i.e., failing to comply with E.D.
Mich. LR 37.2’s requirement that a discovery motion “shall include . . . a verbatim
recitation of each interrogatory, request, answer, response, and objection which is
the subject of the motion or a copy of the actual discovery document which is the
subject of the motion.” (DE 35 at 1-2.) The Court declines Defendants’ invitation
to deny Plaintiff’s motion to compel for this procedural defect (DE 35 at 2), in part
because at least some of these requests were already part of the record as
attachments to Defendants’ motion for a protective order staying discovery (DE
28-2, DE 28-3).
                                           7
             c.     Conclusion

      Defendants’ January 23, 2019 motion for partial summary judgment is based

on Plaintiff’s alleged failure to: (i) exhaust administrative remedies in accordance

with 42 U.S.C. § 1997e(a) (DE 23 at 14); and, (ii) “state a cognizable claim . . . [,]”

presumably based on Fed. R. Civ. P. 12(b)(6) (DE 23 at 2, 4, 21). As noted above,

the Undersigned has recommended that the Court deny Defendants’ motion.

      Meanwhile, the Court will grant Defendants’ motion for protective order to

stay discovery (DE 28), to the extent it awaits a decision on their pending

dispositive motion (DE 23). To prepare for the possibility that the Court accepts

the Undersigned’s recommendation to deny Defendants’ currently-pending motion

for partial summary judgment, I will set a date by which Defendants must answer

and respond to Plaintiff’s January 18, 2019 First Interrogatories and Request for

Production of Documents (DE 28-2) and Plaintiff’s February 15, 2019 Requests

for Admission to each of the five Defendants (DE 28-3).

      As for Plaintiff’s motion to compel, the Court disagrees with Plaintiff’s

characterization of Defendants’ motion for protective order staying discovery as “a

Motion to Modify a Scheduling Order.” (DE 34 at 4.) To the extent Plaintiff

complains that Defendants did not serve objections to his discovery requests, such

as under Fed. Rules Civ. P. 33(b)(4), 34(b)(2)(C) or 36(a)(5) (see DE 34 at 2), it is

clear that Defendants instead elected to file a motion for protective order as

                                          8
permitted by Fed. R. Civ. P. 26(c), i.e., the “motion for a protective order was their

response to each of Plaintiff’s discovery requests.” (DE 35 at 3.) With that motion

still pending, it is understandable to the Court that Defendants have yet to respond

to Plaintiff’s discovery requests, “even where [it has] been over two (2) months

since [they have] sought a protecti[ve] order.” (DE 34 at 1.)

      At this point, given my recent recommendation that the Court deny

Defendants’ motion for partial summary judgment (DE 38), the Court need not

consider the parties’ statements about the relevance of the requested information

(see DE 28 at 2 ¶ 4, DE 34 at 6). Instead, the Court will conditionally grant

Plaintiff’s motion to compel discovery (DE 34). As Defendants have

acknowledged in their response, they “would not contest granting Plaintiff an

extension of time to file discovery request appropriate to the scope of the case after

the exhaustion issue is decided.” (DE 35 at 2.)

E.    Order

      Accordingly, Plaintiff’s April 18, 2019 motion to supplement the record (DE

33) is GRANTED. Moreover,

            Defendants’ February 22, 2019 motion for protective order to
             stay discovery (DE 28) is GRANTED, but the stay of
             discovery will automatically lift once the Court rules upon the
             pending dispositive motion.

            Plaintiff’s April 23, 2019 motion to compel discovery (DE 34)
             is CONDITIONALLY GRANTED. If any portion of
             Plaintiff’s case survives the pending dispositive motion,
                                          9
            Defendants must serve answers and responses to Plaintiff’s
            January 18, 2019 First Interrogatories and Request for
            Production of Documents (DE 28-2) and Plaintiff’s February
            15, 2019 Requests for Admission to each of the five Defendants
            (DE 28-3) within thirty (30) days of the Court’s order.
            Moreover, in light of the delay in Plaintiff obtaining discovery
            and the stay granted herein, the parties are given an additional
            75 days of discovery beyond the date of any denial by Judge
            Cohn of the pending motion for summary judgment, with a
            Rule 56 motion deadline 30 days after the new discovery
            cutoff.

Finally, Plaintiff’s requests for a hearing (DE 34 at 2, 6-7) are DENIED.5

      IT IS SO ORDERED.


Dated: June 12, 2019                  s/Anthony P. Patti
                                      Anthony P. Patti
                                      UNITED STATES MAGISTRATE JUDGE



                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on June 12, 2019, electronically and/or by U.S. Mail.

                                             s/Michael Williams
                                             Case Manager for the
                                             Honorable Anthony P. Patti




5
  See E.D. Mich. LR 7.1(f)(1) (“The court will not hold a hearing on a motion for
rehearing or reconsideration, a motion for reduction of sentence, or a motion in a
civil case where a person is in custody unless the judge orders a hearing.”).
                                         10
